Case 18-07356-CL13        Filed 12/28/18    Entered 12/28/18 10:17:17         Doc 12    Pg. 1 of 1




                                                Certificate Number: 15725-CAS-CC-032083162


                                                               15725-CAS-CC-032083162




                     CERTIFICATE OF COUNSELING

 I CERTIFY that on December 28, 2018, at 12:48 o'clock PM EST, Ray Rosa
 received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
 111 to provide credit counseling in the Southern District of California, an
 individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   December 28, 2018                      By:      /s/Frank M Barahona


                                                Name: Frank M Barahona


                                                Title:   Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
